Citation Nr: 0930879	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  07-24 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1992 to August 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the Veteran's claim of 
entitlement to service connection for a left knee disorder.  
The Veteran submitted a notice of disagreement in August 2006 
and timely perfected his appeal in August 2007.

In June 2009, the Veteran presented sworn testimony during a 
personal hearing in Muskogee, Oklahoma, which was chaired by 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

After a thorough review of the Veteran's claims file, the 
Board has determined that additional evidentiary development 
is necessary prior to the adjudication of the Veteran's 
claim.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131 (West 2002).  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  See 38 C.F.R. § 3.303(b) 
(2008).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Initially, the Board notes that the Veteran has been 
diagnosed with chronic strain of the left knee, with mild 
degenerative joint disease of the knee shown on x-ray 
examination.  See VA general examination report, June 8, 
2006.  Accordingly, element (1) of Hickson [current 
disability] has been satisfied.  See Hickson, supra.

With regard to element (2) of Hickson [in-service 
incurrence], the Veteran's service treatment records include 
a July 1993 medical report which gave an assessment of left 
knee strain.  See service treatment records, July 1993.  As 
such, element (2) of Hickson has been satisfied.  See 
Hickson, supra.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case. 

The June 2006 VA general examination report did not provide 
an opinion as to the etiology of the Veteran's currently 
diagnosed left knee disorder.  There is no other medical 
evidence of record that addresses the etiology of the 
Veteran's currently diagnosed left knee disorder.  As such, 
the claim must be remanded for a new orthopedic medical 
examination as the June 2006 VA general medical examination 
report was inadequate.  See McLendon, supra; 38 C.F.R. 
§ 3.159(c)(4) (2008); Barr v. Nicholson, 21 Vet. App. 303, 
311 (2007) (if VA provides the Veteran with an examination in 
a service connection claim, the examination must be 
adequate).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should obtain any outstanding 
VA Medical Center treatment records for 
the Veteran dated from December 2007 to 
the present.  If no medical records are 
available, this should be memorialized in 
the Veteran's claims file.

2.  After obtaining any outstanding VA 
treatment records, as indicated above, 
the Veteran should be scheduled for a VA 
orthopedic examination with an 
appropriate expert.  The VA examiner 
should thoroughly review the Veteran's 
claims file and a copy of this remand in 
conjunction with the examination, and so 
note in the examination report.  In 
determining the nature and etiology of 
the Veteran's alleged left knee disorder, 
the VA examiner should address the 
following:

(a)  State any disorders associated with 
the Veteran's left knee.  All pertinent 
symptomatology and findings must be 
reported in detail.  Any indicated 
diagnostic tests and studies must be 
accomplished.  

(b)  Following a review of the service 
and post-service medical records, provide 
an opinion as to whether it is at least 
as likely as not that any left knee 
disorder found is related to the 
Veteran's period of military service.  
Any opinion provided must include an 
explanation of the basis for the opinion.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

If any of the above requested opinions 
cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  The report must be typed.

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the Veteran and her 
representative.  After they have had an 
adequate opportunity to respond, this 
issue should be returned to the Board for 
further appellate review.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claim.  Her cooperation in VA's efforts to develop her claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The Veteran is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  See 38 C.F.R. § 3.655 (2008).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).




_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2008).

